ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Teledyne Scientific & Imaging, LLC            ) ASBCA Nos. 62208-ADR, 62715-ADR
                                              )
Under Contract No. FA8902-06-C-1002           )

APPEARANCES FOR THE APPELLANT:                   Nicole J. Owren-Wiest, Esq.
                                                 Erin N. Rankin, Esq.
                                                 Alexandra Barbee-Garret, Esq.
                                                 Skye Mathieson, Esq.
                                                  Crowell & Moring
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Arthur M. Taylor, Esq.
                                                  DCMA Chief Trial Attorney
                                                 Peter M. Casey, Esq.
                                                 Debra E. Berg, Esq.
                                                  Trial Attorneys
                                                  Defense Contract Management Agency
                                                  Hanscom AFB, MA

                               ORDER OF DISMISSAL

       Following a successful mediation by the Board in which the appeals were settled,
the parties on November 23, 2021, jointly moved to dismiss these appeals with prejudice.
The motion is granted.

      Dated: November 24, 2021



                                              REBA PAGE
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62208-ADR, 62715-ADR, Appeals
of Teledyne Scientific & Imaging, LLC, rendered in conformance with the Board’s
Charter.

      Dated: November 24, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2